Citation Nr: 1018086	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-00 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right knee 
and the degenerative joint disease of the left knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for thin glomerular basement membrane disease of 
the kidney.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 
2005.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which granted service connection for thin glomerular 
basement membrane disease of the kidney, degenerative joint 
disease of the right knee and degenerative joint disease of 
the left knee and assigned noncompensable ratings from July 
1, 2005.  Service connection for headaches was denied.  The 
Veteran filed a timely notice of disagreement as to these 
issues in June 2006.  In November 2006, the RO granted 
service connection for headaches and assigned a 10 percent 
rating from July 1, 2005.  The Veteran did not disagree with 
this decision and the Board finds that this is a complete 
grant of benefits for this issue.  In December 2006, a 
statement of the case was issued for the three initial rating 
claims.  The RO assigned a 10 percent combined rating to the 
service-connected degenerative joint disease of the right and 
left knees.  The Veteran submitted substantive appeal for the 
three initial rating issues and perfected an appeal. In a 
June 2007 supplemental statement of the case, a 10 percent 
rating was assigned to the service-connected kidney disorder 
from July 1, 2005.  The Board finds that these issues remain 
on appeal as the maximum schedular rating has not been 
assigned for each service-connected disability.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  The issues on appeal are as 
stated on the title page of the decision.

In January 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for thin glomerular basement membrane 
disease of the kidney is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 15, 2009, the Veteran's right knee and 
left knee exhibited full range of motion without pain.

2.  Currently, the right knee disability is manifested by 
some reduction in full range of motion with pain, however, 
the Veteran has flexion in excess of 45 degrees, and 
extension is not limited to 10 degrees or more.  The right 
knee disability does not cause instability, ankylosis, 
cartilage damage or loss, tibia or fibula impairment, or genu 
recurvatum.

3.  Currently, the left knee disability is manifested by some 
reduction in full range of motion with pain, however, the 
Veteran has flexion in excess of 45 degrees, and extension is 
not limited to 10 degrees or more.  The left knee disability 
does not cause instability, ankylosis, cartilage damage or 
loss, tibia or fibula impairment, or genu recurvatum.


CONCLUSIONS OF LAW

1.  Prior to September 15, 2009, the criteria for a rating in 
excess of 10 percent for degenerative joint disease of the 
right knee and degenerative joint disease of the left knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Code 5003 (2009).

2.  Effective September 15, 2009, the criteria for a separate 
evaluation of 10 percent, and no higher, for degenerative 
joint disease of the right knee have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 
5003 (2009).

3.  Effective September 15, 2009, the criteria for a separate 
evaluation of 10 percent, and no higher, for degenerative 
joint disease of the left knee have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 
5003 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil  
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2009).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disorder in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003 (2009).  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  A noncompensable rating is provided 
where flexion is limited to 60 degrees, a 10 percent rating 
is assigned where flexion is limited to 45 degrees, a 20 
percent rating is assigned when flexion is limited to 30 
degrees, and a 30 percent rating is assigned when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  
See also 38 C.F.R. § 4.71, Plate II (2009), which reflects 
that normal flexion and extension of a knee is from 0 to 140 
degrees.

It is noted, "[t]he intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actual painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint."  38 C.F.R. § 4.59. 

The Board notes that the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his or her earning capacity."  Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a Veteran has separate and distinct 
manifestations attributable to the same injury, he or she 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran contends that a higher rating is warranted for 
her service-connected degenerative joint disease of the right 
and left knees.  The Veteran's degenerative change of the 
knees is currently rated at 10 percent disabling based upon 
x-ray evidence of arthritis in both knees.

Historically, service connection for degenerative joint 
disease of the right knee and degenerative joint disease left 
knee was granted in a May 2006 rating decision, and a 
noncompensable rating was assigned.  As previously noted, 
according to a December 2006 statement of the case (SOC), the 
RO assigned a 10 percent combined rating to the service-
connected degenerative joint disease of the right and left 
knees.  The Veteran appealed therefrom.

Prior to September 15, 2009, a rating in excess of 10 percent 
for degenerative joint disease of the right knee and the 
degenerative joint disease of the left knee is not warranted.  
In this case, prior to September 15, 2009, though x-ray 
showed degenerative joint disease, there was no limitation of 
motion in or painful motion demonstrated in either knee.  

According to a July 2005 VA examination, the Veteran reported 
diagnoses of chondromalacia of both knees and noted that she 
experiences pain with a severity of 6-7 out of 10 after 
standing or walking for more than an hour.  Range of motion 
testing revealed flexion to 140 degrees bilaterally and 
extension to zero degrees bilaterally.  The 2007 examiner 
also noted that the Veteran had no limited motion, complaints 
of pain or discomfort during the exam.  It was further noted 
that there were no complaints of pain, fatigue or lack of 
endurance with repetitive motion, regarding both knees.  The 
diagnosis at that time included small marginal osteophytes of 
the lateral compartments of both knees.

A January 2006 VA examination reported similar findings as 
above.  Specifically, range of motion testing revealed 
flexion to 140 degrees bilaterally and extension to zero 
degrees bilaterally.  The Veteran had no limited motion, 
complaints of pain or discomfort during the exam, and there 
were no complaints of pain, fatigue, or lack of endurance 
with repetitive motion, regarding both knees.  The diagnosis 
at that time for both knees was degenerative joint disease 
per x-ray.

The 2005 and 2006 VA examiners noted the Veteran had full 
range of motion without complaints of pain.  Thus, a higher 
rating of 20 percent under DC 5003 is not warranted.  The 
evidence does not show that the Veteran has the involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.

However, the Board finds that from September 2009, the 
Veteran is entitled to separate 10 percent ratings, but no 
more, for each knee.  Another VA examination was conducted in 
September 2009.  The Veteran reported using a patellar knee 
brace on occasion when walking, but uses no crutches, cane, 
or corrective shoes.  She complained of having knee pain 
after sitting or walking for an hour that is somewhat worse 
and reported having continuous pain rated as 5 out of 10 in 
the knees.  She further reported that she cannot climb stairs 
and has a ramp that she uses at home.  At that time, the 
knees showed no tenderness, erythema, or swelling.  Flexion 
of the left knee was to 115 degrees with pain at the end and 
on the right to 109 degrees with pain at the end.  Extension 
was to zero degrees bilaterally.  The knees were both stable 
in the PA and lateral directions and there was no additional 
limitation from repetitive use.  X-rays of the knees showed 
normal appearance of the left knee and minimal degenerative 
osteroarthritis with slight progress since July 2005 of the 
right knee.

As reported in the 2009 VA examination report, the Veteran 
has limited motion of each knee with pain at the end.  Such 
limitation of motion, however, is noncompensable pursuant to 
Diagnostic Code 5260.  As noted above, under Diagnostic Code 
5003, when the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, as in this case, an initial rating of 10 percent is 
for application for a major joint such as the knee.  As the 
knee is a major joint, the Board finds that this is 
sufficient for a separate compensable rating of 10 percent 
for each knee pursuant to the criteria of Diagnostic Code 
5003.  As such, a 10 percent rating is warranted for each 
knee under Diagnostic Code 5003, as of September 15, 2009, 
based upon her limited range of motion, complaints of pain, 
and evidence of arthritis in the knees.  

The Veteran is not, however, entitled to a rating in excess 
of 10 percent for either service-connected knee disability.  
There is no evidence that at any point during the course of 
this appeal that either knee's flexion is limited to 45 
degrees, or extension limited to 10 degrees so as to permit 
the assignment of an evaluation based on the degree of 
limitation of motion, as opposed to the presence of painful 
motion.  Accordingly, the evidence does not establish that an 
evaluation is warranted under DC 5260 or 5261.  

The Board notes that separate ratings may be assigned for 
knee disabilities under DCs 5257 and 5003 where there is 
recurrent subluxation or lateral instability in addition to 
X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 
and VAOPGCREC 9-98.  Both opinions require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.  The 2009 VA examination 
report indicates that the knees were both stable in the PA 
and lateral directions.  

The Board has also considered other knee-related diagnostic 
codes to determine if any would result in higher or 
additional separate ratings than that already assigned, but 
finds none.  Diagnostic Code 5256 is inapt because there is 
no medical evidence of any ankylosis associated with the 
Veteran's knees.  Additionally, there is no evidence showing 
she has ever been diagnosed with impairment of the tibula and 
fibula or genu recurvatum or has had removal of the semilunar 
cartilage.  Therefore, Diagnostic Codes 5259, 5262, and 5263 
do not assist the Veteran in obtaining a higher evaluation.  
With regard to Diagnostic Code 5258, there is no evidence of 
any recurrent dislocation of the semilunar cartilage.  
Therefore, rating under this code would also be 
inappropriate. 

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the present case, the evidence of record reveals 
complaints of knee pain, and pain was noted at the end of the 
range of motion in the 2009 examination.  The record also 
reveals complaints of flare-ups of pain.  However, the 
Veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  Specifically, the 
2005 and 2006 VA examiner reported no complaints of pain, 
weakness, fatigue, or lack of endurance with repetitive 
motion, and the 2009 VA examiner noted no additional 
limitation with repetitive use.  Although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Even when considering the Veteran's 
complaints of pain, the criteria for the higher rating based 
on the Veteran's range of motion are not met.  

The Veteran is competent to report her symptoms.  See Layno 
v. Brown, 6 Vet. App. 435 (1994).  To the extent that she has 
asserted the service-connected right and left knee disability 
warrants more than the assigned evaluations, the Board finds 
that the medical examinations do not establish that a rating 
in excess of the combined 10 percent is warranted prior to 
September 15, 2009, or that ratings in excess of the separate 
10 percent evaluations are warranted, as of September 15, 
2009.

The Veteran is assigned staged ratings for separate periods 
of time based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Extraschedular consideration

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  A determination of 
whether a Veteran is entitled to an extraschedular rating 
under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, 
the Board must determine if the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  To do this, the Board must determine if the 
criteria found in the rating schedule reasonably describes 
the Veteran's disability level and symptomatology.  If this 
is the case, the Veteran's disability picture is contemplated 
by the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral for extraschedular 
consideration is required.  If the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors, such as marked interference with employment 
and frequent periods of hospitalization.  If the Board 
determines that the schedular evaluation does not contemplate 
the Veteran's level of disability and symptomatology, and the 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of 
the third step -- to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 
22 Vet. App. 111 (2008), affirmed sub nom. Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).

In this instance, the Veteran's limitation of motion and pain 
is clearly accounted for in Diagnostic Code 5003.  The Board 
finds this Diagnostic Code adequately addresses the Veteran's 
symptoms.

There is no evidence of record suggesting that the Veteran's 
knee disabilities result in marked interference with 
employment or frequent periods of hospitalization.  The 
evidence in this case does not show that the manifestations 
of the Veteran's service-connected disability have rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  There is no indication 
of such unusual or exceptional circumstances such as to 
warrant a remand for a referral to the Chief Benefits 
Director of VA's Compensation and Pension Service for 
extraschedular consideration.  See Thun v. Peake, 22 Vet. 
App. 111 (2008), affirmed sub nom. Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

For the reasons and bases expressed above, the preponderance 
of the evidence is against a finding that the service-
connected degenerative joint disease of the right knee and 
the degenerative joint disease of the left knee warrant any 
more than a combined 10 percent evaluation, prior to 
September 15, 2009.  However, under the provisions of 
Diagnostic Code 5003, the assignment of separate 10 percent 
ratings for degenerative joint disease of the right and left 
knees is warranted, as of September 15, 2009.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
February 2005, before the original adjudication of the claim.  
The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
requirements of the VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  A March 2006 letter did address applicable 
Dingess requirements of disability rating and an effective 
date.  The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for an increased rating, 
and the duty to assist requirements have been satisfied.  VA 
examinations were performed in 2005, 2006, and 2009 in order 
to obtain medical evidence as to the nature and extent of the 
claimed disability.  The VA examinations are adequate for 
rating purposes.  The examination report contains a 
discussion of the Veteran's medical history, subjective 
complaints, and pertinent clinical findings.  There is no 
identified relevant evidence that has not been accounted for. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Prior to September 15, 2009, a rating in excess of 10 percent 
for degenerative joint disease of the right knee and 
degenerative joint disease of the left knee is denied.

Effective September 15, 2009, entitlement to a separate 
rating of no more than 10 percent for degenerative joint 
disease of the right knee is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Effective September 15, 2009, entitlement to a separate 
rating of no more than 10 percent for degenerative joint 
disease of the left knee is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.


REMAND

As mentioned above, the Veteran's claim of entitlement to an 
initial disability rating in excess of 10 percent for thin 
glomerular basement membrane disease of the kidney was 
remanded by the Board in a January 2009 decision.  The Board 
instructed that a VA examination be arranged to determine the 
severity of the kidney disorder.  The examiner was asked to 
report all symptoms of the kidney disorder and to render an 
opinion as to the predominant area of dysfunction caused by 
the kidney disorder, specifically whether the predominant 
area of dysfunction is manifested by renal dysfunction, 
voiding dysfunction, urinary frequency, obstructed voiding, 
or urinary tract infection.

A VA examination was conducted in September 2009.  However, 
the examiner's report only dealt with gynecological 
conditions.  The VA examiner did not address the predominant 
area of dysfunction caused by the kidney disorder, or whether 
the predominant area of dysfunction is manifested by renal 
dysfunction, voiding dysfunction, urinary frequency, 
obstructed voiding, or urinary tract infection.  The examiner 
noted an impression of urinary incontinence by patient 
history, chronic cervicitis, resolved, with no residual.  He 
further noted that history of kidney disease would be 
evaluated by a nephrologist.  However, no examination report 
by a nephrologist regarding the Veteran's kidney disease is 
of record. 

The Board notes that, where VA undertakes the effort to 
provide an examination when developing a service connection 
claim, it must provide an adequate examination, or at a 
minimum, notify the claimant why one will not or cannot be 
provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Moreover, in Stefl v. Nicholson, 21 Vet. App. 120 
(2007), the Court found that "[w]ithout a medical opinion 
that clearly addresses the relevant facts and medical 
science, the Board is left to rely on its own lay opinion, 
which it is forbidden from doing."  Significantly, a remand 
by the Board confers on the Veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

As the September 2009 VA genitourinary examination was not in 
accordance with the Board's January 2009 remand instructions, 
additional development is required in order to achieve 
compliance.  If any action required by a remand is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken.  The Court further 
indicated that it constitutes error on the part of the Board 
to fail to insure compliance.  While the Board regrets the 
delay, another remand is required.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, and severity of the 
service-connected thin glomerular basement 
membrane disease of the kidney.  The 
Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.

The examiner should report all symptoms of 
the kidney disorder.  The examiner should 
render an opinion as to the predominant 
area of dysfunction caused by the kidney 
disorder and should specify whether the 
predominant area of dysfunction is 
manifested by renal dysfunction, voiding 
dysfunction, urinary frequency, obstructed 
voiding, or urinary tract infection.

If there is evidence of renal dysfunction, 
the examiner should report whether the 
dysfunction is manifested by albumin 
constant or recurring with hyaline and 
granular casts or red blood cells, 
transient or slight edema, or hypertension 
with diastolic pressure of at least 100 or 
systolic pressure of at least 160; or 
constant albuminuria with some edema, 
definite decrease in kidney function, or 
hypertension with diastolic pressure of at 
least 120; or persistent edema and 
albuminuria with BUN 40 to 80mg%, 
creatinine 4 to 8mg%, or, generalized poor 
health characterized by lethargy, 
weakness, anorexia, weight loss, or 
limitation of exertion; or, regular 
dialysis, or more than sedentary activity 
is precluded from one of the following: 
persistent edema and albuminuria; or, BUN 
more than 80mg%; or, creatinine more than 
8mg%; or, markedly decreased function of 
kidney or other organ systems, especially 
cardiovascular.

If there is evidence of voiding 
dysfunction, the examiner should report 
whether the voiding function causes 
urinary frequency.  If there is evidence 
of urinary frequency, the examiner should 
report the daytime voiding frequency 
(voiding interval between two and three 
hours, between one and two hours, or less 
than one hour).  The examiner should 
report how may times a night the veteran 
awakens to void.

If there is evidence of voiding 
dysfunction, the examiner should report 
whether the voiding function causes 
obstructed voiding.  If there is evidence 
of obstructed voiding, the examiner should 
report whether the obstructive voiding 
causes urinary retention requiring 
intermittent or continuous 
catheterization.

If there is evidence of voiding 
dysfunction, the examiner should report 
whether the voiding function causes 
urinary tract infection.  If there is 
evidence of urinary tract infection, the 
examiner should report whether the urinary 
tract infection causes recurrent 
symptomatic infection requiring 
drainage/frequent hospitalizations 
(greater than two times per year) and/or 
requiring continuous intensive management.

2.  Following the requested development, 
the AMC/RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
Remand.  If the report is deficient in any 
manner, the AMC/RO must implement 
corrective action.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last statement 
or supplemental statement of the case 
(SSOC) was issued.  If the desired benefit 
is not granted, issue a supplemental 
statement of the case and give the Veteran 
and her representative the opportunity to 
respond.  The case should then be returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


